Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sangiorgio, J.), rendered September 16, 1982, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that prosecutorial misconduct deprived him of a fair trial. However, the alleged instances of misconduct, some of which are unpreserved for appellate review, do not warrant reversal (see, People v Galloway, 54 NY2d 396; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Mott, 94 AD2d 415). Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.